Citation Nr: 1217279	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder other than residuals of a left lateral meniscectomy, to include as secondary to residuals of a left lateral meniscectomy.

2.  What evaluation is warranted for residuals of a left knee lateral meniscectomy due to anterior cruciate ligament tear from August 13, 2007?

3.  What evaluation is warranted for lateral instability of the left knee associated with residuals of a left knee lateral meniscectomy due to anterior cruciate ligament tear from August 13, 2007?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2011, the Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file.  

The claim was previously remanded by the Board in September 2011.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must consider alternative disorders within the scope of an initial claim for service connection for a specific disorder.  The Veteran has been granted service connection for residuals of a left lateral meniscectomy; and, lateral instability of the left knee.  The Board notes, however, that service treatment records show a diagnosis of healed osteochondritis dissecans.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for a left knee disorder.  As such, the remaining outstanding issue is service connection for osteochondritis dissecans.


FINDINGS OF FACT

1.  Neither osteochondritis dissecans of the left knee, nor any other left knee disorder not already service connected is clinically shown by competent evidence of record.  

2.  The Veteran has not filed a timely notice of disagreement to the disability rating assigned residuals of a left knee lateral meniscectomy due to anterior cruciate ligament tear, and to the disability rating assigned for lateral instability of the left knee associated with residuals of a lateral meniscectomy due to anterior cruciate ligament tear.


CONCLUSIONS OF LAW

1.  A left knee disorder, to include osteochondritis dissecans, other than those left knee disorders already service connected was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303. 

2.  The claim of entitlement to an increased disability rating for residuals of a left knee lateral meniscectomy due to anterior cruciate ligament tear from August 13, 2007 is dismissed in light of the absence of jurisdiction.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

3.  The claim of entitlement to an increased disability rating for lateral instability of the left knee associated with residuals of a left knee lateral meniscectomy due to anterior cruciate ligament tear from August 13, 2007 is dismissed in light of the absence of jurisdiction.  38 U.S.C.A. §§ 7104, 7105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in a pre-rating correspondence dated in August 2007 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned. 

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  The Veteran was afforded VA examinations which are adequate for appellate review.  The examiners provided adequate findings, reviewed the medical records, examined the Veteran and provided an opinion with rationale.  Moreover, the Veteran was afforded the opportunity to testify at a Travel Board hearing.  The appellant has not suggested that an error with the duty to assist, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication. 

I.  Service Connection

Legal Criteria and Analysis

The evidence of record includes a physical profile record of May 1974 which notes a diagnosis of healed osteochondritis dissecans.  Medical treatment records, however, are completely silent for any treatment or diagnosis of osteochondritis dissecans, or any other left knee disorder other than those left knee disorders for which service connection has already been established.  

The Veteran was afforded a VA examination in June 2008, and was diagnosed with a left chronic anterior cruciate ligament tear and degenerative joint disease.  He was afforded another VA examination in November 2011.  At the time, he was diagnosed with a history of chondromalacia patella or osteochondritis dissecans, degenerative joint disease and a chronic anterior cruciate ligament tear.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The evidence preponderates against finding that the Veteran has a left knee disorder other than those left knee disorders already service connected.  This finding includes osteochondritis dissecans.  Initially, the Board notes that clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been granted entitlement to service connection for residuals of a left lateral meniscectomy, to include a chronic anterior cruciate ligament tear and degenerative joint disease.  Moreover, he has been granted entitlement to service connection for left knee instability.  While a service record shows he was diagnosed with healed osteochondritis dissecans, the medical records dating since the date of the appellant's claim show only a history of osteochondritis dissecans, but no actual current diagnosis of the disability.  As the Veteran does not have a current left knee disorder other than those disorders which are already service connected, this claim must be denied.  

In reaching this decision the Board acknowledges the appellant's personal belief that this disorder is related to service.  The appellant, however, as a lay person untrained in the field of medicine is not competent to offer an opinion which requires specialized medical knowledge.  See Jandreau, 492 F. 3d 1372. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Increased Rating

In a July 2008 rating decision VA denied service connection for degenerative joint disease and residuals of a left knee anterior cruciate ligament tear.  The Veteran perfected an appeal and after a favorable September 2011 Board decision, VA granted service connection for residuals of a left knee lateral meniscectomy due to anterior cruciate ligament tear, and for lateral instability of the left knee.  The Veteran has not expressed dissatisfaction with the disability rating assigned to these disabilities.  

For the Board to exercise appellate jurisdiction over a claim the record must show that the appellant filed a timely notice of disagreement, as well as a timely filed substantive appeal following the issuance of a statement of the case.  To date the appellant has not filed a timely notice of disagreement to the September 2011 rating decision which effectuated the Board's decision issued earlier that month.  As such, the Board has no jurisdiction to address the ratings assigned in the September 2011 rating decision.  Hence, these issues are dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7104, 7105.


ORDER

Entitlement to service connection for a left knee disorder, to include osteochondritis dissecans, other than those disorders that were service connected in a September 2011 rating decision, is denied.

The claim of entitlement to a higher initial disability rating for residuals of a left knee lateral meniscectomy due to anterior cruciate ligament tear, is dismissed.

The claim for a higher initial disability rating for lateral instability of the left knee associated with residuals of a left knee lateral meniscectomy due to anterior cruciate ligament tear, is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


